Title: From George Washington to Colonel Lewis Nicola, 5 February 1780
From: Washington, George
To: Nicola, Lewis


          
            Sir
            Head Qrs Morris Town Feby 5th 1780
          
          Inclosed You will receive an Extract from the General Orders of Yesterday, by which You will find that the sentence of the Court Martial against Thomas Warren of the Invalid Corps has been approved and his execution ordered. I have however since on account of the frequency of capital punishments and from General Woodford’s representation that this was the first offence the prisoner had been guilty of, remitted the Sentence—and for this purpose I inclose You a pardon for him of the present date. It might possibly have some operation towards the prisoners future good conduct—if you were to publish the approbation of the sentence in your Garrison Orders and to keep him ignorant of the pardon for a few days; but this is left to your own discretion and you will act with respect to it as you may think best. I am sir Your Most Obedt sert
          
            Go: Washington
          
        